Citation Nr: 0820422	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-19 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for dizziness and 
vertigo.

2.  Entitlement to a compensable rating for bilateral hearing 
loss prior to August 6, 2007.  

3.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, beginning August 6, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 18, 1946, to April 
1, 1946, with subsequent training duty in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2004.  In May 2007, the Board granted a motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2007).  The Board remanded the appeal in June 2007.  During 
the course of the appellate development, in a February 2008 
rating decision, a 10 percent rating for bilateral hearing 
loss was assigned, effective August 6, 2007.  Because this 
was less than a complete grant, the issue remains on appeal, 
as to both the rating assigned effective that date, and the 
noncompensable rating assigned prior to that date.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (a grant of less than the 
maximum available rating does not terminate the appeal, 
unless the veteran expressly states he is satisfied with the 
assigned rating).  Unfortunately, it is necessary to again 
REMAND the issues pertaining to the rating to be assigned for 
the veteran's service-connected bilateral hearing loss.  
Those issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Symptoms of dizziness and vertigo have not been medically 
linked to any events in service, including noise exposure, or 
to service-connected hearing loss or tinnitus.


CONCLUSION OF LAW

Dizziness and vertigo was not incurred in or aggravated by 
active service, and was not proximately due to or aggravated 
by service-connected hearing loss or tinnitus.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In June 2007, the veteran was provided complete, content-
compliant VCAA notice in a single document.  Specifically, he 
was advised of the information necessary to substantiate a 
claim for service connection both on direct and secondary 
bases, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  He was 
notified of the service incurrence, current disability, and 
nexus elements of a service connection claim.  He was advised 
of various types of lay, medical, and employment evidence 
that could substantiate the various elements of his service 
connection claim.  He was also told to provide any relevant 
evidence or information in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.   In addition, he was provided with information 
regarding assigned ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The claim was 
subsequently readjudicated by means of a supplemental 
statement of the case in February 2008.  Therefore, the 
timing defect in the provision of this aspect of the notice 
was harmless error.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  Hence, the VCAA notice requirements as to the 
service connection issue have been satisfied.  See 38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159.  

The Board also concludes that VA's duty to assist has been 
satisfied, to the extent feasible in light of the veteran's 
failure to fully cooperate by undergoing additional testing 
to determine the cause of his complaints.  All available 
service medical and administrative records have been 
obtained, as have identified post-service private and VA 
medical records.  A VA examination as to nexus was provided 
in August 2007.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Dalton v. Nicholson, 21 Vet.App. 23 (2007).  
Although the examiner was unable to clearly establish the 
cause of the veteran's dizziness and/or vertigo, the veteran 
declined to undergo additional testing necessary to determine 
the etiology of the symptoms.  There is no indication of the 
existence of any potentially relevant evidence which is not 
of record.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The veteran contends that the same conditions in service 
which caused hearing loss and tinnitus also caused his 
dizziness and vertigo.  He contends that there is no non-
military act which could have caused or contributed to the 
dizziness or vertigo.

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  
Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2007); Allen v. Brown, 8 Vet. App. 374 
(1995).  

Service medical records do not show the presence of vertigo 
or dizziness in service.  After service, a May 2001 letter 
from an Idaho State University audiologist reported that the 
veteran indicated having occasional episodes of dizziness on 
a recent VA examination.  It was noted that a diagnosis was 
difficult because testing had to be performed during an 
episode.  

VA treatment records dated from 2001 to 2007 show that in 
October 2003, the veteran underwent an audiology consult 
prior to a vestibular evaluation.  He reported experiencing 
true vertigo upon rising from bed in the dark, as well as 
occasional attacks during the day.  These episodes reportedly 
lasted several seconds to a minute in duration, and occurred 
weekly to monthly.  He said that these episodes were not 
associated with an increase in tinnitus or hearing 
difficulty, or aural fullness or pain.  The tests showed that 
there had been a decrease in the veteran's hearing 
sensitivity.  There was a positive tone decay test result in 
the right ear, which was of questionable reliability.  It was 
concluded that this positive result was not, by itself, of 
great concern because of the other results of testing and the 
veteran's symptoms, but it warranted further evaluation, and 
an ENT consult was to be obtained.  However, in January 2004, 
the veteran cancelled his ENT appointment.  

In September 2004, a VA examination was conducted.  The 
veteran complained of periodic dizziness for the past couple 
of years.  The diagnosis of dizziness or vertigo was noted to 
be beyond the scope of the audiologist, and the veteran was 
scheduled for an ENT evaluation.

In September 2004, a VA physical therapy consultation report 
reflects that the veteran was referred to the physical 
therapy service for evaluation and treatment of possible 
benign paroxysmal positional vertigo (BPPV).  The veteran 
related a long history of periodic dizziness and spinning 
sensation when arising in the morning or when walking down 
narrow halls.  He reported the episodes lasted a few minutes 
at most and were generally unpredictable in onset.  He stated 
that they typically occurred one to two times a week at the 
most.  Testing disclosed very subtle deficits in smooth 
tracking to the right and end range holding to the left.  He 
had not had a history of visual problems except for 
corrective lenses for distant vision.  He was instructed that 
if the repositioning maneuver did not resolve his symptoms 
that he may warrant further work-up by an ophthalmologist or 
neuro-ophthalmologist to determine if there is a central 
lesion that may be the root of his dizziness.  

In August 2006, the veteran telephoned the primary care 
clinic, and stated he wished to change a medication that had 
been prescribed for his prostate problems.  He stated that 
the medication, Terazosin, had only worked for one week, and 
made him dizzy.  

In August 2007, a VA ENT examination was performed.  The 
veteran reported a 10-year history of progressively worsening 
hearing loss.  He had also been bothered by dizziness over 
the last 10 years, which had worsened over the last 5 years.  
He described this as a spinning sensation upon standing, 
which lasted a few seconds.  It was not associated with any 
nausea or vomiting. He said he had had a few blackouts during 
this period.  The dizziness was not associated with any other 
ear symptoms.  The frequency of his tinnitus did not change 
during the dizzy spells. He denied fullness in the ear or 
history of head trauma.  It was noted that the veteran had 
not been to the balance center, although he had undergone a 
screening evaluation by a physical therapist in September 
2004.  The examiner commented that that evaluation had shown 
no signs of orthostatic hypotension, and that the Dix-Hall 
pike maneuver had been negative.  The therapist had not felt 
that the veteran had BPPV, but noted some abnormalities in 
smooth tracking that suggested the potential for a subtle 
central lesion.  The examiner concluded that he was unable to 
determine the cause of the dizziness at this point, but noted 
that it did not appear to be otologic.  He offered to send 
the veteran to the hearing and balance center for more 
thorough testing, and to neurology for a magnetic resonance 
imaging (MRI) scan, but the veteran did not wish to pursue 
either of these options.  

Although the veteran has complaints of occasional dizziness, 
he does not have a diagnosed disorder.  However, an 
evaluation in September 2004 did disclose abnormalities in 
smooth tracking that suggested the potential for a subtle 
central lesion; thus, a current disability cannot be ruled 
out.  The veteran, however, declined to undergo further 
evaluation to determine a diagnosis or etiology for the 
symptom.  

The veteran contends that the condition developed due to the 
same factors that caused hearing loss and tinnitus, in-
service noise exposure.  However, while the appellant is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he had certain 
injuries during service or that he experienced certain 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
As a layman, however, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

There is no medical evidence attributing the veteran's 
complaints of dizziness or vertigo to noise exposure, or to 
hearing loss or tinnitus.  The most recent VA examination was 
unable to disclose the cause of the dizziness.  The veteran's 
representative contends that the VA examination was 
inadequate, and requests an additional examination.  However, 
the examiner in August 2007 was able to state that he 
"doubted" an otologic etiology; thus, the examination is 
not in equipoise.  Moreover, the veteran declined further 
testing.  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 190, 193 (1991).  Without 
the veteran's participation in additional testing, a more 
definitive etiology for his dizziness and vertigo cannot be 
established.

The veteran also submitted excerpts from medical texts 
addressing BPPV.  A nexus may be established by general 
medical evidence such as an article or treatise, if of 
sufficient certainty under the facts of a specific case.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  However, the 
veteran has not been diagnosed with BPPV.  The screening 
evaluation in September 2004 resulted in a conclusion that 
BPPV was most likely not the cause of the veteran's symptoms.  
Therefore, the treatise evidence in this case does not 
support the veteran's claim.  

In sum, the veteran, as a layman, is not competent to 
identify the cause of his dizziness and vertigo.  There is no 
medical evidence concluding that any in-service incidents, or 
service-connected hearing loss or tinnitus, caused or 
aggravated the dizziness or vertigo.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for dizziness and vertigo is denied.


REMAND

In a February 2008 rating decision, the RO granted a 10 
percent rating for bilateral hearing loss, effective August 
6, 2008.  As noted above, because this was less than a 
complete grant, the issue remains on appeal, as to both the 
rating assigned effective that date, and the noncompensable 
rating assigned prior to that date.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA must consider the claim for an 
increased rating for the entire time period the increased 
rating claim has been pending, and, if the disability has 
undergone varying and distinct levels of severity throughout, 
staged ratings may be assigned.); AB v. Brown, 6 Vet. App. 
35, 38 (1993) (a grant of less than the maximum available 
rating does not terminate the appeal, unless the veteran 
expressly states he is satisfied with the assigned rating).  

However, although numerous VA medical records, as well as the 
August 2007 VA examinations, were obtained since the 
statement of the case, the RO did not furnish the veteran 
with a supplemental statement of the case (SSOC) addressing 
these issues, as required by 38 C.F.R. § 19.31.  Instead, in 
the February 2008 letter notifying the veteran of the 
increased rating, the RO informed the veteran that he must 
separately appeal any issues not addressed in the SSOC.  The 
February 2008 SSOC only addressed the service connection 
issue.  Regrettably, the Board is unable to conclude that 
this error did not prejudice the veteran.  In this regard, 
the veteran did not receive notice which substantially 
complies with the recent decision in Vazquez-Flores v. Peake 
(22 Vet. App. 37 (2008)) until June 2007.  Although the claim 
was subsequently readjudicated, the veteran was erroneously 
informed that he must initiate a new appeal if he disagreed 
with the rating assignment.  Thus, the subsequent 
readjudication did not correct the timing error in this case.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed.  Particularly since the veteran was told that he 
had to initiate a new appeal, thus posing a greater burden on 
him than required by law, the presumption of error has not 
been overcome.  

Thus, since the failure to furnish the veteran with an SSOC 
after the February 2008 adjudication is contrary to 38 C.F.R. 
§ 19.31, and compounds the 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) timing and substance errors, the error is 
presumed prejudicial, and the veteran must be provided with 
an SSOC.

Accordingly, the case is REMANDED for the following action:

Review the two-tiered claim for a 
compensable rating for bilateral hearing 
loss prior to August 6, 2007, and for a 
rating in excess of 10 percent beginning 
that date.  If the decision is less than a 
maximum grant of the benefit sought, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case (addressing all evidence received 
since the May 2005 statement of the case), 
and given an opportunity to respond, 
before the case is returned to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


